DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 11-20 in the reply filed on 5/4/2021 is acknowledged. Applicant withdrew claims 1-10.

Claim Objections
The instant claims contain two claims numbered 11. Misnumbered second claim 11 has been renumbered to 12. Claims 12-20 have been renumbered 13-21. 
Claim 17 recites “wherein the salt carrier product adheres better adheres to food than salt that is not adhered to a carrier particle”. Applicant should remove the second “adheres”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Regarding claim 11, it is unclear how the salt carrier product is “improved”. The applicant does not dictate to which product the claimed salt carrier is being compared and in which way the claimed product is “improved”. 
Renumbered claim 12(original second claim 11) is dependent from claim 10. However, claim 10 is a method claim and not a product claim. It appears renumbered claim 12 should be dependent from claim 11.
Renumbered claim 13(original claim 12) is dependent from claim 11. However, since there are two claim 11’s, it is unclear which claim is the proper parent claim. 
Renumbered claim 16(original claim 15) recites the limitation "the salt crystals" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Renumbered claim 16(original claim 15) recites the limitation "the interior portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Renumbered claim 17(original claim 16) is dependent from claim 11. However, since there are two claim 11’s, it is unclear which claim is the proper parent claim. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang(US 8900650).
	Regarding claim 11, Wang teaches a salt carrier product formed by a process comprising:
	Providing an aqueous salt-carrier slurry comprising an aqueous solvent and a selected percentage by weight of a solids mixture, wherein the solids mixture comprises salt and a carrier medium, wherein the carrier medium is present in an amount of about 25 to about 75 percent and wherein the salt is present in an amount of about 25 to about 75 percent by weight of the aqueous solvent; and exposing the aqueous salt-carrier slurry to a drying process to both: A) form a carrier particle comprised of the carrier medium; and B) form a plurality of salt particles of an average size of 200nm(example 1, col 6, line 22-38).
	Wang does not specifically teach that the salt carrier is “improved”. However, according to the 112 rejection it is unclear exactly how the salt carrier is improved and which properties this term encompasses. Therefore, since Wang meets the other limitations of the claim and the same method of making, the prior art is considered to be “improved” just as in the claimed invention.  

	Regarding claim 13, Wang teaches that the salt is sodium chloride(example 1).
	Regarding claim 14, Wang teaches that the carrier is a bulking agent, carbohydrate or its derivative, hydrocolloid, protein, protein derivative, yeast extract, and flavorings (col 5, line 37-57).
	Regarding claim 15, Wang teaches that the carrier can comprise two different materials(col 5, line 37-57). Example 1 uses Maltrin as the carrier which comprises maltodextrin and corn syrup solids.
	Regarding claim 16, Wang teaches that the interior portion of said carrier particle is substantially devoid of salt crystals(claim 19).
	Regarding claim 17, Wang teaches that the aqueous salt-carrier slurry is prepared by heating the salt, the carrier, and the water until the water, salt, and carrier are dissolved, wherein the salt is present in an amount of about 25 to about 75 percent (example 1, col 6, line 22-38).
	Wang does not specifically teach that the salt plus the carrier is present in an amount of about 10% to 36% by weight of the aqueous salt-carrier slurry. Wang also does not teach the heating temperature and the percentage of moisture content of about 1.2 to 5%. 
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
          Therefore, absent evidence of criticality regarding the presently claimed process and given that Wang meets the requirements of the claimed salt-carrier product, Wang clearly meets the requirements of the present claims.
	Regarding claim 18, Wang does not specifically teach that the salt carrier product adheres better to foods than salt that is not adhered to a carrier particle. However, Wang teaches the exact same product of claim 16, made by substantially the same method. Therefore, one of ordinary skill in the art would expect the salt carrier product of Wang to possess the same properties as the claimed invention, including being able to adhere to food better than salt that is not adhered to a carrier particle. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang(US 8900650).
	Regarding claims 19-21, Wang teaches using the salt-carrier product is a table salt to be sprinkled on different food products(col 1, line 16-25) but does not specifically teach that the food products include potato chips, corn chips, and nuts. However, since snack products like potato chips, corn chips, and nuts commonly are salty and contain a coating of salt, it would have been obvious to use the salt-carrier product of Wang on these products as is customary with a conventional table salt. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791